DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
Election/Restrictions
Claims 4 and 18-24 are withdrawn from further consideration pursuant to 37 CFR 1.142(b) as being drawn to a nonelected Species B, C and Group II, there being no allowable generic or linking claim. Election was made without traverse in the reply filed on 02/10/2021.
Applicant’s election without traverse of Group I and Species A, drawn to claims 1-3 and 5-17 in the reply filed on 02/10/2021 is acknowledged.
Claim Rejections - 35 USC § 112
The following is a quotation of 35 U.S.C. 112(b):
(b)  CONCLUSION.—The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the inventor or a joint inventor regards as the invention.


The following is a quotation of 35 U.S.C. 112 (pre-AIA ), second paragraph:
The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the applicant regards as his invention.


Claims 7-10, 13, 16, and 17 are rejected under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), second paragraph, as being indefinite for failing to particularly point out and distinctly claim the subject matter which the inventor or a joint inventor (or for applications subject to pre-AIA  35 U.S.C. 112, the applicant), regards as the invention.
Claims 7-10 recite “the active layer”, this limitation lacks antecedent basis. Further clarification and appropriate correction is required.

Claim 10 recites “the second electrode” this limitation lacks antecedent basis. Further clarification and appropriate correction is required.
Claim 13 recites “the flexible polymer substrate” this limitation lacks antecedent basis. It is unclear if this is related to the transparent substrate. Further clarification and appropriate correction is required.
Claim 16 recites “the first transparent electrode” and “the first surface of the transparent substrate” these limitations lack antecedent basis. It is unclear if first transparent electrode is related to the first electrode. Further clarification and appropriate correction is required.
Claim 17 recites “the visible junction” and “the infrared solar cell” these limitations lack antecedent basis. Further clarification and appropriate correction is required.
Claim Rejections - 35 USC § 102
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of the appropriate paragraphs of 35 U.S.C. 102 that form the basis for the rejections under this section made in this Office action:
A person shall be entitled to a patent unless –

(a)(1) the claimed invention was patented, described in a printed publication, or in public use, on sale, or otherwise available to the public before the effective filing date of the claimed invention.


(a)(2) the claimed invention was described in a patent issued under section 151, or in an application for patent published or deemed published under section 122(b), in which the patent or application, as the case may be, names another inventor and was effectively filed before the effective filing date of the claimed invention.

Claim(s) 1-3, 5-7, 9, 11, 12, 14 and 15 is/are rejected under 35 U.S.C. 102(a)(1)/102(a)(2) as being anticipated by Kwon (US 2011/0061717 A1).
	Regarding claims 1, 6, and 7, Kwon discloses a solar cell device comprising (Fig. 1 [0035]-[0038]):
 a) a transparent substrate (100); 
b) a solar cell (150 [0041]) fabricated over the transparent substrate (100); 
and c) a polymeric concentrator (110) comprising a concentrating lens with a planar surface, wherein the concentrating lens (Abstract) is optically aligned with the solar cell (see Fig. 1b).
	such that the concentrating lens provides a uniform illumination over an entire surface of the solar cell.
With regards to the claim limitation “the concentrating lens provides a uniform illumination over an entire surface of the solar cell” the concentrating lens of Kwon has the same shape and made of the same material in the same manner as instantly claimed and therefore will have the same instantly claimed property of “the concentrating lens provides a uniform illumination over an entire surface of the solar cell.” The Courts have held that it is well settled that where there is a reason to believe that a functional characteristic would be inherent in the prior art, the burden of proof then shifts to the applicant to provide objective evidence to the contrary. See In re Schreiber, 128 F.3d at 1478, 44 USPQ2d  at 1478, 44 USPQ2d at 1432 (Fed. Cir. 1997) (see MPEP § 2112.01, I.).
	Regarding claim 2, Kwon discloses all of the claim limitations as set forth above.
	In addition, Kwon discloses that the transparent substrate (100) comprises a first surface (bottom surface) and a second surface (top surface), the second surface being opposite the first surface, and wherein the solar cell comprises a first electrode (120) disposed over the first surface of the transparent substrate and an active layer (151 and/or 152) disposed in between and in contact with the first electrode (120) and a second electrode (160) ([0036][0042]).
	Regarding claim 3, Kwon discloses all of the claim limitations as set forth above.
In addition, Kwon discloses that the transparent substrate (100) is disposed in between and in contact with the first electrode (120) of the solar cell and the planar surface of the polymeric concentrator (bottom surface of lens).
With regards to the claim limitation “such that the concentrating lens provides a uniform illumination through the transparent substrate over an entire surface of the solar cell” the concentrating lens of Kwon has the same shape and made of the same material in the same manner as instantly claimed and therefore will have the same instantly claimed property of” the concentrating lens provides a uniform illumination over an entire surface of the solar cell.” The Courts have held that it is well settled that where there is a reason to believe that a functional characteristic would be inherent in the prior art, the burden of proof then shifts to the applicant to provide objective evidence to the contrary. See In re Schreiber, 128 F.3d at 1478, 44 USPQ2d  at 1478, 44 USPQ2d at 1432 (Fed. Cir. 1997) (see MPEP § 2112.01, I.).
Regarding claim 5, Kwon discloses all of the claim limitations as set forth above.
In addition, Kwon discloses a variety of compositions for the solar cell, including compositions which can be formed through a solution process ([0041]).
With regards to the limitation “wherein the solar cell is a solution-processed solar cell” even though product-by-process claims are limited by and defined by the process, determination of patentability is based on the product itself. The patentability of a product does not depend on its method of production. If the product in the product-by-process claim is the same as or obvious from a product of the prior art, the claim is unpatentable even though the prior product was made by a different process.  In re Thorpe, 777 F.2d 695, 698, 227 USPQ 964, 966 (Fed. Cir. 1985).
Regarding claim 9, Kwon discloses all of the claim limitations as set forth above.
In addition, Kwon discloses further comprising an n-type conductive layer (152) disposed in between and in contact the first transparent electrode (160) and the active layer (151).
Regarding claim 11, Kwon discloses all of the claim limitations as set forth above.
In addition, Kwon discloses a spherical lens (see Fig. 1a-c).
Regarding claim 12, Kwon discloses all of the claim limitations as set forth above.
In addition, Kwon discloses that the transparent substrate (100) is formed of flexible polymer ([0013])
Regarding claim 14, Kwon discloses all of the claim limitations as set forth above.
In addition, Kwon discloses that same structure as instantly claimed with regards to the polymeric concentrator. With regards to the limitation “wherein the polymeric concentrator is fabricated using a 3-D printed polymeric lens mold” even though In re Thorpe, 777 F.2d 695, 698, 227 USPQ 964, 966 (Fed. Cir. 1985).
Regarding claim 15, Kwon discloses all of the claim limitations as set forth above.
In addition, Kwon discloses that the solar cell device further comprises an array of solar cell pixels (150, see Fig. 1) and an array of polymeric concentrators (110), where each concentrating lens of the array of polymeric concentrators is optically aligned with each solar cell pixel of the array of solar cell pixels.
With regards to the limitation “such that each concentrator provides a substantial uniform illumination over an entire surface of each solar cell pixel” the concentrating lens of Kwon has the same shape and made of the same material in the same manner as instantly claimed and therefore will have the same instantly claimed property of “each concentrator provides a substantial uniform illumination over an entire surface of each solar cell pixel.” The Courts have held that it is well settled that where there is a reason to believe that a functional characteristic would be inherent in the prior art, the burden of proof then shifts to the applicant to provide objective evidence to the contrary. See In re Schreiber, 128 F.3d at 1478, 44 USPQ2d  at 1478, 44 USPQ2d at 1432 (Fed. Cir. 1997) (see MPEP § 2112.01, I.).
Claim Rejections - 35 USC § 103
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

The factual inquiries for establishing a background for determining obviousness under 35 U.S.C. 103 are summarized as follows:
1. Determining the scope and contents of the prior art.
2. Ascertaining the differences between the prior art and the claims at issue.
3. Resolving the level of ordinary skill in the pertinent art.
4. Considering objective evidence present in the application indicating obviousness or nonobviousness.
This application currently names joint inventors. In considering patentability of the claims the examiner presumes that the subject matter of the various claims was commonly owned as of the effective filing date of the claimed invention(s) absent any evidence to the contrary.  Applicant is advised of the obligation under 37 CFR 1.56 to point out the inventor and effective filing dates of each claim that was not commonly 
Claims 10, 16, 17 is/are rejected under 35 U.S.C. 103 as being unpatentable over Kwon (US 2011/0061717 A1) as applied to claims 1-3, 5-7, 9, 11, 12, 14 and 15 above and in further view of Arya (US 6,121,541).
Regarding claims 10, 16 and 17, Kwon discloses all of the claim limitations as set forth above.
However, Kwon does not disclose a multijunction solar cell. 
Kwon discloses a variety of materials including amorphous silicon and CIGS materials which can be incorporated into a solar cell.
Arya discloses a solar cell (See Figs. 1 and Fig. 2) which comprises a visible junction comprising an amorphous silicon based cell and is in contact with a front electrode layer and an infrared cell (either 36 and/ or 18) and is in (electrical and/or physical) contact with second electrode layer and a recombination layer (transparent oxide, provides tunnel junction between 20 and layer atop, see Figs. 1 and 2, C7/L30-45) between the two solar cells. Furthermore in Fig. 2, Arya discloses that the visible junction comprises amorphous silicon and the infrared junction comprises a silicon solar cell (C8/L40-C9/L21).
Arya discloses a CdS layer as part of the CIGS solar cell and thus discloses a buffer layer (See layer 20).
It would have been obvious to one of ordinary skill in the art at the time of the invention to modify the solar cell device of Kwon by replacing the solar cell with either of .
Claim 13 is/are rejected under 35 U.S.C. 103 as being unpatentable over Kwon (US 2011/0061717 A1) as applied to claims 1-3, 5-7, 9, 11, 12, 14 and 15 above and in further view of Fisher (US 2017/0098729 A1).
Regarding claim 13, Kwon discloses all of the claim limitations as set forth above.
However, Kwon does not discloses that specifics of the polymer material which forms the concentrating lens array.
Fisher discloses that a concentrating lens array formed from polymeric material can be formed from a polymeric organosilicon compound (see claim 13).
It would have been obvious to one of ordinary skill in the art at the time of the invention to modify the polymeric material used to form the concentrating lens array of Kwon by using the polymeric organosilicon material as disclosed by Fisher because Fisher discloses it is an appropriate material for a concentrating lens array to be coupled with solar cells.
The selection of a known material based on its suitability for its intended use supported a prima facie obviousness determination in Sinclair  & Carroll Co. v. Interchemical Corp., 325 U.S. 327, 65 USPQ 297 (1945).	
Claim 8 is/are rejected under 35 U.S.C. 103 as being unpatentable over Kwon (US 2011/0061717 A1) as applied to claims 1-3, 5-7, 9, 11, 12, 14 and 15 above and in further view of Korgel (US 2017/0250298 A1).
Regarding claim 8, Kwon discloses all of the claim limitations as set forth above.
However, Kwon does disclose the use of a CuInSe solar cell but does not disclose wherein the active layer comprises colloidal quantum dots (CQD).
Korgel discloses that a CuInSe solar cell active layer can comprise colloidal quantum dots ([0145] [0165] Table 2).
It would have been obvious to one of ordinary skill in the art at the time of the invention to modify the solar cell device of Kwon by replacing the solar cell with colloidal quantum dot crystal CIGS solar cell of Korgel because Kwon discloses that these material are appropriate for solar cells in the solar cell device of Kwon.
The selection of a known material based on its suitability for its intended use supported a prima facie obviousness determination in Sinclair  & Carroll Co. v. Interchemical Corp., 325 U.S. 327, 65 USPQ 297 (1945).	
Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to DEVINA PILLAY whose telephone number is (571)270-1180.  The examiner can normally be reached on Monday-Friday 9:30-6:00.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Jeffrey T Barton can be reached on 517-272-1307.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.



DEVINA PILLAY
Primary Examiner
Art Unit 1726



/DEVINA PILLAY/           Primary Examiner, Art Unit 1726